DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08 March 2021 has been entered.  
Claims 1-16 remain pending in the application, wherein claim 1 has been amended and claims 9-16 have been withdrawn due to restriction.  The examiner acknowledges that no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura et al. (WO 2016/171117, previously cited, using US PGPub. No. 2018/0043474, previously cited, as an equivalent English translation).
Claims 1 and 2: Hamamura teaches a grain-oriented electrical steel sheet having a surface in which a groove is formed (paragraph 0017).  Hamamura teaches that a melted and resolidified region is derived from formation of the groove (i.e. a solidified alloy layer is formed under the groove) and the grain size becomes fine (i.e. the solidified alloy layer includes recrystallized particles) (paragraph 0080).  It is preferable that a grain size (i.e. an average particle diameter of recrystallized particles) on a lower side of the groove (i.e. in the solidified alloy layer) is ≥5 µm (paragraph 0083), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Hamamura further specifies that the grain size of ≥5 µm refers to secondary recrystallized grain (paragraph 0083), which occurs in the cold-rolled steel sheet when final annealing treatment is performed (paragraph 0088) (i.e. the grain size is the size after stress relaxation annealing since secondary recrystallized grains form during final annealing).  The secondary grain size of ≥5 µm taught by Hamamura overlaps the claimed range for average particle diameter after stress relaxation annealing.  See MPEP § 2144.05.
Claims 4 and 5: Hamamura teaches that during the final annealing treatment, a glass film including a composite oxide (i.e. a non-metallic oxide) such as forsterite (i.e. Mg2SiO4) is formed on a surface of the steel sheet (paragraph 0089). 
Claim 6: Hamamura teaches that an insulating coating solution containing colloidal silica and a phosphate is applied to the steel sheet surface to form an insulating film (i.e. an insulating coating layer) on the surface of the glass film (i.e. on the non-metallic oxide layer) (paragraph 0090).
Claim 7: Hamamura teaches an embodiment wherein the groove has a linear shape (paragraph 0040) and is formed at an angle more preferably 20° or less from the sheet width direction (i.e. 80° to 100° with respect to a rolling direction) (paragraph 0106), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 8: Hamamura teaches where the average groove depth should be greater than 5 µm and less than 30% of the sheet thickness such as less than 100 µm for a sheet thickness of 0.35 mm (paragraph 0072), which overlaps the claimed range.  See MPEP § 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamamura et al. (WO 2016/171117, previously cited, using US PGPub. No. 2018/0043474, previously cited, as an  as applied to claim 1 above, and further in view of Kwon et al. (US PGPub. No. 2014/0374137, previously cited).
Claim 3: The teachings of Hamamura regarding claim 1 are outlined above.  Hamamura teaches a grain-oriented electrical steel sheet having a surface in which a groove is formed (paragraph 0017) and where a melted and resolidified region is derived from formation of the groove (i.e. a solidified alloy layer is formed under the groove) (paragraph 0080).  However, Hamamura does not teach the thickness of the solidified alloy layer.
In a related field of endeavor, Kwon teaches a grain-oriented electrical steel sheet in which a magnetic domain of the steel sheet is miniaturized by forming a groove on a surface of the steel sheet by laser irradiation (paragraph 0001) and forming a solidification portion of molten metal on an inner wall (paragraph 0011).  Kwon teaches that a thickness of the solidification portion may be 0.05 W1 to 5 W1, where W1 is a lower full width at half maximum which is half of a length of a bottom surface in a width direction of the steel sheet (paragraph 0017).  Kwon further teaches examples where W1 is 10 µm or less (paragraph 0107).  Based on a W1 of up to 10 µm, the corresponding thickness of the solidification portion is up to about 0.5-50 µm (calculated as 0.05x10 µm to 5x10 µm), which overlaps the claimed range and the courts have held that where the claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As both Hamamura and Kwon teach a grain-oriented electrical steel sheet with a groove that may be formed by layer irradiation, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Hamamura to include the thickness of the solidification portion as taught by Kwon because this thickness is .

Response to Arguments
Applicant’s amendments to the abstract and the written description, submitted 08 March 2021, have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed 08 December 2020.  The objection to the specification has been withdrawn.
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant argues, see p. 9 of remarks, that Hamamura teaches a preference to avoid a melt re-solidification layer corresponding to a solidified alloy layer around grooves.  It is noted that the features upon which Applicant relies (i.e. a melt re-solidification layer) are not recited in the rejected claim(s).  The claims recite a solidified alloy layer under the grooves.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP §§ 2111.01(II) and 2145(VI).  Hamamura teaches an average grain size that is in contact with the groove (paragraph 0081), and the formation of crystal grains in an alloy occurs when the alloy is solidified.  Hamamura also specifically teaches that a melted and resolidified region is derived from formation of the groove (paragraph 0080).  
Applicant argues, see p. 9-10 of remarks, that Hamamura does not disclose a grain size in a solidified alloy layer based on paragraph 0081 of the translated version of the disclosure of Hamamura.  However, Hamamura states that it is preferable that the melted and resolidified region does not exist at the periphery of the groove (i.e. the periphery is considered to be the edges of the groove).  Hamamura follows this statement regarding the periphery of the groove with the teaching .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784